Citation Nr: 0606448	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period March 13, 2001, to March 30, 2005, 
entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  For the period commencing March 31, 2005, entitlement to 
an initial evaluation in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
September 1945 and October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for bilateral hearing loss with a noncompensable evaluation.  
In May 2005, the RO increased the veteran's evaluation for 
bilateral hearing loss to 10 percent, effective April 22, 
2005.  In November 2005, the RO granted the veteran an 
earlier effective date for his 10 percent evaluation to March 
31, 2005.  The veteran requests higher ratings.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.  In March 2005 and 
October 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was recently returned to 
the Board in February 2006.

In an April 26, 2005 statement, the veteran raised the issues 
of entitlement to an earlier effective date for the grant of 
service connection for his bilateral hearing loss and 
entitlement to service connection for dizziness as secondary 
to his service-connected bilateral hearing loss.  These 
issues are referred to the RO for proper development and 
adjudication.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Bilateral hearing loss, when tested in October 2001, was 
manifested by no more than auditory acuity level III hearing 
loss in the right ear and level II in the left ear.

3.  Bilateral hearing loss, when tested in September 2003, 
was manifested by no more than auditory acuity level I 
hearing loss in the right ear and level II in the left ear.

4.  Bilateral hearing loss, when tested in April 2004, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level VI in the left ear.

5.  Bilateral hearing loss, when tested in March 2005 and 
April 2005, was manifested by no more than auditory acuity 
level II hearing loss in the right ear and level VIII in the 
left ear.

6.  Bilateral hearing loss, when tested in October 2005, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  For the period March 13, 2001, to March 30, 2005, the 
criteria for an initial compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2005).

2.  For the period commencing March 31, 2005, the criteria 
for an initial evaluation in excess of 10 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2001, after the enactment of the VCAA.  

An RO letter dated in August 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent, 
available evidence has been obtained in this case.  The 
veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of this claim.

Factual Background

In March 2001, the veteran submitted a claim for service 
connection, in pertinent part, for bilateral hearing loss.

In October 2001, the veteran underwent a VA audiology 
examination.  Audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
35
35
60
44
LEFT
55
45
45
60
51

Speech discrimination testing produced scores of 80 percent 
for the right ear and 85 percent for the left ear.  Otoscopic 
examination revealed clear ear canals and intact tympanic 
membranes.  Tympanic membranes appeared abnormal, with 
suspected retraction pockets.  Tympanograms were essentially 
normal, with absent acoustic reflexes.  The diagnosis was a 
mild to moderately-severe sensorineural hearing loss in the 
right ear and mild to severe loss in the left.  Word 
recognition scores were good in quiet.

In January 2003, the RO granted the veteran service 
connection for bilateral hearing loss with a noncompensable 
evaluation, effective March 13, 2001.

The veteran submitted a March 2003 private audiogram from 
E.M., M.D.  However, the results of the puretone audiogram 
were not interpreted.  Speech discrimination test results 
were 100 percent for the right ear and 84 percent for the 
left ear.  The diagnosis was slightly decreased hearing and 
mild to moderately severe bilateral sensorineural hearing 
loss.

A September 2003 VA outpatient medical record shows that the 
veteran underwent an audiogram, which produced the following 
results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
35
35
60
44
LEFT
65
55
50
70
60

Speech discrimination testing produced scores of 96 percent 
for the right ear and 92 percent for the left ear.  The 
diagnosis was mild to moderately-severe, high-frequency-
sloping, sensorineural hearing loss over 25 Hz of the right 
ear and a moderate to severe high-frequency-sloping, 
sensorineural hearing loss of the left.

In April 2004, the veteran underwent a VA examination for his 
bilateral hearing loss.  An audiogram was conducted and 
revealed the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
40
40
60
48
LEFT
75
65
60
70
68

Speech discrimination testing produced scores of 98 percent 
for the right ear and 72 percent for the left ear.  Word 
recognition ability was excellent for the right ear and fair 
for the left ear.  The Steger test was negative at 500-3000 
Hz.  Immittance measures were consistent with slight negative 
middle ear pressure and normal middle ear system mobility.  
Acoustic reflexes were absent, bilaterally.  The diagnosis 
was moderate to moderately severe sensorineural hearing loss 
of the right ear and a moderately severe to severe, 
predominately sensorineural hearing loss of the left ear.  
The examiner noted that the veteran's hearing had worsened in 
both ears since the last VA examination conducted in 2001.

A June 2004 private medical record from E.M., M.D. shows that 
the veteran underwent an audiogram.  The audiogram results 
were not interpreted.  Speech discrimination testing produced 
scores of 100 percent for the right ear and 84 percent for 
the left ear.  The diagnosis was unchanged mild to moderate 
sensorineural hearing loss of the right ear, and hearing down 
at 500 and 1000 Hz with mild to moderately severe 
sensorineural hearing loss of the left ear.

A March 2005 VA outpatient medical record shows the results 
of an audiogram, which were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
35
40
65
46
LEFT
70
60
60
70
65

Speech discrimination testing produced scores of 88 percent 
for the right ear and 44 percent for the left ear.  The 
diagnosis was bilateral, asymmetrical sensorineural hearing 
loss that was mild to moderately severe for the right ear and 
moderately severe to severe for the left ear.  The examiner 
noted that there had not been a significant change in hearing 
since the last evaluation in April 2004; however, speech 
recognition abilities for the left ear had declined.

An April 2005 medical record from a private audiologist, 
E.P., shows audiogram results that were not interpreted.  The 
diagnosis was moderate sensorineural hearing loss of the 
right ear and severe sensorineural hearing loss of the left 
ear.

In April 2005, the veteran underwent a VA audiology 
examination.  Audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
40
35
60
46
LEFT
75
65
60
70
68

Speech discrimination testing produced scores of 88 percent 
for the right ear and 56 percent for the left ear.  The 
examiner noted that word recognition scores were good in the 
right ear and poor in the left at loud intensity levels.  The 
diagnosis was mild to moderately-severe sensorineural hearing 
loss of the right ear and moderately-severe to severe mixed 
(predominantly sensorineural) hearing loss of the left ear 
for frequencies 500 Hz to 4000 Hz.

In a May 2005 rating decision, the RO increased the veteran's 
evaluation for bilateral hearing loss to 10 percent, 
effective April 22, 2005.

In September 2005, the veteran testified during a Travel 
Board hearing and stated that his hearing had worsened since 
his last VA examination.  In addition, he stated that he now 
wore hearing aids that he began wearing approximately two 
years ago.  While driving, he stated that he was probably not 
able to hear sirens or other bells and whistles.  He also 
stated that his left ear was worse than the right ear and 
when not looking at people, it was difficult for him to hear.

An October 2005 VA outpatient medical record shows that the 
veteran underwent an audiogram with the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
45
50
65
53
LEFT
70
65
65
80
70

Speech discrimination testing produced scores of 100 percent 
for the right ear and 72 percent for the left ear.  The 
examiner noted that there had been no significant change in 
hearing sensitivity since the last evaluation in March 2005 
and the word recognition score during this examination was 
improved from the last examination and was consistent with 
previous results.

In a November 2005 rating decision, the RO granted the 
veteran an earlier effective date for his 10 percent 
evaluation for bilateral hearing loss to March 31, 2005.



Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability in the left ear identifies with the 
first exceptional pattern of hearing impairment for the April 
2004, March 2005, April 2005, and October 2005 audiograms; 
therefore, this exception applies for the left ear for these 
examinations.

For the period March 13, 2001, to March 30, 2005, the veteran 
is not entitled to an initial compensable evaluation for his 
bilateral hearing loss.  The Board must point out that the 
measurement for hearing loss is based on a mechanical 
application of the data to the tables provided above.  
Further, the Board notes that the March 2003 and June 2004 
private audiograms were not interpreted.  As such, these 
audiograms are not adequate for rating purposes.  The October 
2001 VA audiogram results are equivalent to a numeric 
designation of III for the right ear and II for the left ear.  
A compensable evaluation is not warranted when these values 
are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).  The September 2003 VA audiogram results are 
equivalent to a numeric designation of I for the right ear 
and II for the left ear.  A compensable evaluation is not 
warranted when these values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  In addition, the 
April 2004 VA audiogram results are equivalent to a numeric 
designation of I for the right ear and VI for the left ear.  
In this instance, the veteran's left ear qualified as an 
exceptional pattern under 38 C.F.R. § 4.86 (2005); however, 
when the audiogram results were applied to Table VI and Table 
VIa, Table VI resulted in the higher Roman numeral.  
Therefore, the Roman numeral from Table VI was used for the 
veteran's left ear.  As such, when these values are applied 
to Table VII, a compensable evaluation is not warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  Therefore, for 
the period March 13, 2001, to March 30, 2005, an initial 
compensable evaluation for the veteran's bilateral hearing 
loss is not warranted.

Regarding the period commencing March 31, 2005, an initial 
evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss is not warranted.  The Board notes 
that the puretone thresholds in the veteran's left ear were 
55 or more at each or the four frequencies, which qualified 
him for an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86 (2005).  However, when the results of the 
March 2005, April 2005, and October 2005 VA audiograms were 
applied to Tables VI and VIa, Table VI resulted with a higher 
Roman numeral.  Therefore, Table VI was used for the left ear 
to determine the applicable rating for the veteran's 
bilateral hearing loss disability.  In addition, the Board 
further notes that the April 2005 private audiogram results 
were not interpreted; therefore, this medical record is not 
adequate for rating purposes.

The March 2005 and April 2005 VA audiogram results are 
equivalent to a numeric designation of II for the right ear 
and VIII for the left ear.  An evaluation in excess of 10 
percent is not warranted when these values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
In addition, the October 2005 VA audiogram results are 
equivalent to a numeric designation of I for the right ear 
and VI for the left ear.  An evaluation in excess of 10 
percent is not warranted when these values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

In conclusion, the evidence of record does not support a 
finding for an initial compensable evaluation for the 
veteran's bilateral hearing loss for the period March 13, 
2001, to March 30, 2005, nor does the evidence support a 
finding of an evaluation in excess of 10 percent for the 
veteran's bilateral hearing loss for the period commencing 
March 31, 2005.


ORDER

1.  For the period March 13, 2001, to March 30, 2005, 
entitlement to an initial compensable evaluation for the 
veteran's bilateral hearing loss is denied.

2.  For the period commencing March 31, 2005, entitlement to 
an initial evaluation in excess of 10 percent for the 
veteran's bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


